PROB [24

(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender; Darnell Drake Cr.: 18-00143-00i

PACTS #: 4502733

Name of Sentencing Judicial Officer: THE HONORABLE STANLEY R. CHESLER
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/07/2018
Original Offense: 18:922(G)(1) — Felon in Possession of a Firearm
Original Sentence: 33 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Alcchol and Drug Testing/Treatment, Life Skills Counseling,
Forfeiture, Education/Training Requirements, Alcohol Restrictions

Type of Supervision: Supervised Release Date Supervision Commenced: 10/23/2019
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The defendant has violated the mandatory supervision condition which
states ‘You must not commit another federal, state, or local crime.’

On December 8, 2019, Mr. Drake was arrested by Officers from the Essex
County Sheriffs Department and charged with the following offenses: (1)
Careless Driving, (2) Reckless Driving, (3) Operate Motor Vehicle Under the
Influence, (4) Possession of Open/Unsealed Container of Alcohol Beverage in
a Motor Vehicle.

On December 11, 2019, a home contact was conducted at Mr. Drake’s
residence. Mr, Drake denied that he was under the influence of alcohol.
However, he admitted to using a smail amount of alcohol at his friend’s house,
prior to being stopped by officers from the Essex County Sheriff’s Department.

To date, the details of his arrest remain unknown. There is a scheduled court
date for December 24, 2019, in Essex County Superior Court, before Judge Dion
J, Williams,

The defendant shail refrain from the illegal possession and use of drugs,
including prescription medication not prescribed in your name, and the use
of alcohol, and must submit te urinalysis or other forms of testing to ensure
compliance.

On December 8, 2019, the offender admitted to drinking a small amount of
alcohol.

 

 

 

 

 

 
Prob 124 -- page 2
Darnell Drake

U.S. Probation Officer Action:

Mr. Drake was given a verbal warning for using alcohol. He will be subject to an increase in random drug
and breathalyzer testing. For additional support, he was instructed to attend Alcoholics Anonymous (AA)
meetings and keep a record of the meetings attended. The undersigned respectfully recommends a
disposition of his pending case (guilty plea) before any further court action.

Respectfully submitted,
tfonse CH. Feumandes frum
By: Afonso A. Fernandes
U.S. Probation Officer
Date: 12/19/2019

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

Jomo Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
r Submit a Request for Modifying the Conditions or Term of Supervision
F" Submit a Request for Warrant or Summons

[~ Other

   

    

“ Signature 6f Jffdicial

Officer

 

 

L, LBL ap

Of OA Date

 

 
UNITED STATES DISTRICT COURT

 

PROBATION OFFICE
DISTRICT OF NEW JERSEY
SUSAN M. SMALLEY, ESQ, US. COURTHOUSE
CHIEF U.S. PROBATION OFFICER 50 WALNUT ST,
Deceinber 20, 2019 ROOM 1001
SUZANNE GOLDA-MARTINEZ, NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER (973) 645-6161
FAX: (973) 645-2155
ELISA MARTINEZ
SUPERVISING U.S, PROBATION OFFICER www.ajp.uscourts.goy
The Honorable Stanley R. Chesler
Senior United States District Judge
Two Federal Square, Room 417
Newark, New Jersey 07101
RE: Darnell Drake
DKT NO: 18-00143-001 SRC
REPORT ON OFFENDER UNDER
SUPERVISION

 

Dear Judge Chesler:

The purpose of this correspondence is to notify the Court that the above referenced offender has
been noncompliant with conditions of supervision, Specifically, he was arrested on December 8,
2019, and used alcohol. We have attached the Report on Offender Under Supervision (Probation
Form 12A) for Your Honor’s review and consideration. At this time, our office is recommending
a disposition of his case (guilty plea} before any Court action is requested.

We remain available should Your Honor wish to discuss this matter further. The undersigned
officer can be reached at (973) 223-0101.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

Cfense CH. Fernandes fam
By: Afonso A. Fernandes
U.S. Probation Officer

faat

 
